Case 1:18-cv-00957-CMH-TCB Document 121 Filed 08/04/21 Page 1 of 1 PageID# 2121




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA




  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,
                                                    Case No. 1:18-cv-00957-CMH-TCB
                 v.

  KURBANOV, et al.,

                         Defendants.


   NOTICE OF HEARING FOR PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37

        PLEASE TAKE NOTICE that on Friday, August 13, 2021, at 10:00 a.m., or as soon

 thereafter as counsel may be heard, Plaintiffs will present oral argument in support of their

 Motion for Default Judgment Pursuant to Federal Rule of Civil Procedure 37 (ECF No. 119).


 Respectfully submitted,

 Dated August 4, 2021                                    /s/ Scott A. Zebrak
                                                         Scott A. Zebrak (VSB No. 38729)
                                                         Matthew J. Oppenheim (pro hac vice)
                                                         Lucy Grace D. Noyola (pro hac vice)
                                                         Kellyn M. Goler (pro hac vice)
                                                         OPPENHEIM + ZEBRAK, LLP
                                                         4530 Wisconsin Avenue, NW, 5th Floor
                                                         Washington, DC 20015
                                                         Tel: (202) 480-2999
                                                         Fax: (866) 766-1678
                                                         scott@oandzlaw.com
                                                         matt@oandzlaw.com
                                                         lucy@oandzlaw.com
                                                         kellyn@oandzlaw.com

                                                         Attorneys for Plaintiffs
